                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street, 3rd floor
                                                     New York, New York 10007


                                                      April 1, 2020

BY ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

                   Re:     Bonner v. Central Intelligence Agency et al.,
                           No. 19 Civ. 9762 (JMF)

Dear Judge Furman:

       This Office represents defendants the Central Intelligence Agency (“CIA”) and
Federal Bureau of Investigation (“FBI”) in the above-referenced Freedom of Information
Act (“FOIA”) matter. We write respectfully to provide the Court with a status report, and
to request that the current deadlines be stayed owing to the work disruptions caused by the
COVID-19 pandemic. Plaintiff consents to this request to stay the proceeding.

        Under the Court’s scheduling order (ECF No. 22), the FBI was scheduled to make
its second and final production of responsive, non-exempt records on or about March 31,
2020, and the CIA is scheduled to make its next production of responsive, non-exempt
records on or about April 28, 2020. Both agencies, however, will be unable to meet those
deadlines. Because the individuals responsible for FOIA processing and production are
now teleworking, and because the computer systems the agencies use to process FOIA
requests are inaccessible from outside worksites, the agencies are unable to continue
processing documents in response to plaintiff’s FOIA request at this time.

        At this point, the agencies do not know when they will be able to resume normal
FOIA processing and production. Accordingly, the parties respectfully request that this
proceeding be stayed indefinitely. Counsel for the parties will remain in contact with each
other, and propose that they continue to submit status reports on the first business day of
each month, with the next report to be submitted by Friday, May 1, 2020.
                 We thank the Court for its consideration of this letter.


                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney for the
Application GRANTED. In light of the COVID-19               Southern District of New York
pandemic, this matter is hereby STAYED indefinitely.
The parties shall submit a joint status letter by the first By: /s/ Christopher Connolly
business day of each month advising as to whether the          SARAH S. NORMAND
stay should be lifted. SO ORDERED.                             CHRISTOPHER CONNOLLY
                                                               Tel.: (212) 637-2709/2761

                                                            Counsel for Defendants
April 2, 2020

                                                            MEDIA FREEDOM AND
                                                            INFORMATION
                                                            ACCESS CLINIC

                                                        By: /s/ David A. Schulz_______
                                                           David A. Schulz
                                                           Tel: (212) 850-6103

                                                            Counsel for Plaintiff




                                                       2
